Citation Nr: 1712566	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-17 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen the claim of service connection for a left knee disability.

By way of background, the Veteran's service connection claim for a left knee disability was originally denied in an August 1958 rating decision by the RO in St. Petersburg, Florida.  The Veteran perfected his appeal as to this determination and the Board subsequently denied the claim in a March 1959 decision.  

Thereafter, a November 1960 rating decision declined to reopen the service connection claim for a left knee disability.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.   See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362  (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the November 1960 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In March 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In April 2016 the Board issued a decision finding new and material evidence had not been submitted to reopen the claim of service connection for a left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a January 2017 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the claim to the Board for additional development and readjudication.   


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 1958, the RO issued a decision which denied the Veteran's original claim seeking service connection for a left knee disability, concluding that the disability existed prior to service and was not aggravated by service.  

2. In March 1959, the Board issued a decision which denied the Veteran's original claim seeking service connection for a left knee disability, concluding that the disability existed prior to service and was not aggravated by service.  

3. In November 1960, the RO issued a rating decision that declined to reopen the Veteran's claim for service connection for a left knee disability. 

4. Since the November 1960 RO decision, additional relevant service treatment records have been associated with the claims file.


CONCLUSION OF LAW

The criteria to reopen and reconsider the Veteran's claim of entitlement to service connection for a left knee disability have been met. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(c) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1958 the RO issued a rating decision that denied the Veteran's original claim seeking service connection for a left knee disability, concluding the disability existed prior to service and was not aggravated by service.   

In March 1959, the Board issued a decision that denied the Veteran's original claim seeking service connection for a left knee disability, concluding it existed prior to service and was not aggravated by service.   

In November 1960, the RO issued a rating decision that declined to reopen the Veteran's claim for service connection for a left knee disability.  This decision is final. 38 U.S.C.A. § 7104.

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273  (1996); Manio v. Derwinski, 1 Vet. App. 140  (1991). New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

In addition to new and material evidence, 38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 

Relevant service records as defined by 38 C.F.R. § 3.156(c) include: (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. See 38 C.F.R. § 3.156(c)(1).

In this case, VA's transition from a paper record to an electronic record renders it virtually impossible to ascertain when VA received the Veteran's service treatment records.  The Veteran submitted his copies of service records in connection with May 2010 claim to reopen, yet the 1958 decision by the regional office and the 1959 decision by the Board make extensive references to the content of the Veteran's service treatment records, supporting the notion that a significant portion of the service treatment records were available at that time.  (The 1960 decision references receipt of duplicative records.)  However, it is not certain if the service treatment records considered were complete.  Judging from what was referenced in those earlier decisions and comparing that to the records now available, one could reasonably argue additional relevant records have been received.  Notably, a January 1958 Air Force form, as presently configured, indicates the Veteran was considered disqualified for return to full duty due to chondromalacia of the left patella, and a December 1957 Medical Board Proceeding document reflects a conclusion the Veteran had left patella chondromalacia whose cause was undetermined, but was incurred in the line of duty.  As these were not referenced in the earlier decisions, and are obviously relevant, it may be reasonably concluded they are additional relevant service records received since that time.  Accordingly, the Veteran's claim should be reopened and the matter reconsidered.  


ORDER

Additional service department records having been received since the prior final decision, the claim for service connection for a left knee disability is reopened to reconsider, and to this extent the appeal is granted.  


REMAND

The Veteran is seeking service connection for a left knee disability.  The evidence shows he had a knee disability prior to his entrance into service considered by his pre-service physician to include a loose body and torn meniscus.  Although not noted at service entrance in July 1954, service treatment records reflect initial in-service complaints occurring in March 1955.  He underwent an arthrotomy in September 1956, had a later hospitalization in 1957, and his diagnoses came to include chondromalacia of the left patella.  He was offered another surgery, which he declined, and was discharged in January 1958.  

More recently, the Veteran's private treating physician advised in 2011 the Veteran had a total left knee replacement due to severe degenerative arthritis, which the physician believed to be a service connected disability.  A VA examiner in 2011 also offered the view the Veteran's current disability was linked to the in-service complaints and treatment.  Neither, however, considered the Veteran's pre-service knee problems.  In these circumstances, additional development is warranted.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  This should include a request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

2. After any outstanding VA and private treatment records are associated with the claims file, provide the record to an appropriate person for an opinion as to the etiology of the Veteran's left knee condition.  Following a review of the claims file, the reviewer should provide an opinion for the following questions:

(a) Did the disability that required the Veteran to undergo a total knee replacement have its inception prior to service, or during service?  

(b) If the disability that required the Veteran to undergo a total knee replacement had its inception prior to service, did it undergo an increase in severity during service beyond its natural progression?  

Bearing in mind the Board is trying to determine if the Veteran's left knee disability was incurred in service, or if pre-existing service was aggravated by service, the examiner is requested to provide a complete rationale for each opinion given.  

3. Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


